An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-299
                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 19 August 2014


IN THE MATTER OF:

S.B.O.                                        Brunswick County
K.G.O.                                        Nos. 12 JT 9-11
K.J.O.




      Appeal by respondents from orders entered 30 December 2013

by Judge Sherry Dew Prince in Brunswick County District Court.

Heard in the Court of Appeals 22 July 2014.


      Jess, Isenberg & Thompson, by Elva L. Jess for appellee
      Brunswick County Department of Social Services.

      Peter Wood for appellant mother.

      Batch, Poore & Williams, PC, by Sydney Batch for appellant
      father.

      Womble Carlyle Sandridge & Rice, LLP, by Beth Tyner Jones
      and Carolyn C. Pratt, for guardian ad litem.


      STEELMAN, Judge.


      The    trial     court     had    subject     matter     jurisdiction       to

terminate     mother’s     parental     rights    and    its   order    contained
                                      -2-
sufficient jurisdictional facts. The court did not abuse its

discretion by terminating father’s parental rights.

                      I. Factual and Procedural History

    D.E.O. (father) and S.T.C.O. (mother) appeal from orders

terminating their parental rights in the minor children S.B.O.,

K.G.O., and K.J.O. The Brunswick County Department of Social

Services   (“DSS”)    became    involved    with    mother    and     father    in

August 2011 due to the unsafe and unsanitary conditions of their

home. On 25 January 2012, DSS filed petitions alleging that the

juveniles were neglected and dependent, and obtained nonsecure

custody orders placing the children in DSS’s custody.

    At the adjudication hearing held on 13 March 2012, mother

and father admitted that the juveniles were neglected in that

“the home in which the children resided was dirty . . . and

infested   with   roaches[.]”    Information       before    the    trial    court

also indicated that mother and father’s home was unsanitary and

filled   with   dog   feces;   that   dirty   laundry,       trash,    and   food

covered the floors and countertops; and that both mother and

father used drugs. On 19 March 2012 the court entered an order

adjudicating the juveniles neglected, and a disposition order

directing mother and father to comply with the provisions of the

case plan developed by DSS. The case plan required mother and

father to abstain from using drugs and submit to random drug
                                         -3-
tests, to engage in therapy as recommended, complete parenting

classes,    and    maintain     clean    and    appropriate        housing.      Review

orders were entered in May 2012, August 2012, and November 2012,

in which the trial court found that mother and father had made

little     progress     towards       compliance      with    their       case     plan.

Specifically, mother and father failed to establish a safe and

sanitary home, did not complete parenting classes, had positive

drug tests, and did not consistently attend therapy sessions.

Mother    and    father     also   moved      several    times,     but    failed     to

demonstrate the ability to maintain an appropriate and sanitary

home and denied DSS access to their homes for inspection. In

addition,    father     was    twice    arrested      for    assault      during    this

period.

    On 27 March 2013,              the trial court entered a permanency

planning order finding that although the children had been in

DSS custody for over a year, mother and father had failed to

comply with their case plan. The court changed the permanent

plan for the children from reunification with mother and father

to adoption and termination of parental rights. On 30 December

2013, the trial court entered an order finding that grounds for

termination       existed     under    N.C.    Gen.   Stat.    §    7B-1111(a)       (1)

(neglect), (2) (12 months in care without progress), and (3)

(failure    to    pay   a   reasonable     portion      of   the   cost     of   foster
                                       -4-
care).   On   the   same     day,    the    trial       court    entered      an   order

terminating mother and father’s parental rights after concluding

that it was in the best interests of the children for their

parental rights to be terminated.

    Mother and father appeal.

                               II. Appeal by Mother

    Mother’s sole argument on appeal is that the trial court

“committed    prejudicial     error”       by   failing     “to       make   sufficient

findings    about   whether    or    not    the     court       had   subject      matter

jurisdiction.”      Mother    does    not       argue    that     the    trial      court

actually lacked subject matter jurisdiction over the termination

proceeding, but only that the court erred by basing its exercise

of jurisdiction on the parties’ stipulation, and by failing to

make required findings regarding subject matter jurisdiction. We

disagree.

                              A. Standard of Review

    “‘Subject matter jurisdiction involves the authority of a

court to adjudicate the type of controversy presented by the

action before it[,’] . . .‘[and] is conferred upon the courts by

either the North Carolina Constitution or by statute.’” In re

McKinney, 158 N.C. App. 441, 443, 581 S.E.2d 793, 795 (2003)

(quoting Haker-Volkening v. Haker, 143 N.C. App. 688, 693, 547

S.E.2d 127, 130 (2001), and Harris v. Pembaur, 84 N.C. App. 666,
                                  -5-
667, 353 S.E.2d 673, 675 (1987)). “‘Jurisdiction is the power of

a court to decide a case on its merits; it is the power of a

court to inquire into the facts, to apply the law, and to enter

and enforce judgment.’” In re A.T., 191 N.C. App. 372, 375, 662

S.E.2d 917, 919 (2008) (quoting Jones v. Brinson, 238 N.C. 506,

509, 78 S.E.2d 334, 337 (1953) (internal citations omitted).

“The law is settled that jurisdiction cannot be created by the

parties’ stipulation, consent, or waiver[.]” McKinney, 158 N.C.

App. at 447, 581 S.E.2d at 797 (citation omitted).

    Subject matter jurisdiction over proceedings to terminate

parental rights is governed by N.C. Gen. Stat. § 7B-1101, which

provides in relevant part that:

         The court shall have exclusive original
         jurisdiction to hear and determine any
         petition or motion relating to termination
         of parental rights to any juvenile who
         resides in, is found in, or is in the legal
         or actual custody of a county department of
         social services . . . at the time of filing
         of the petition or motion. . . . Provided,
         that before exercising jurisdiction under
         this Article, the court shall find that it
         has jurisdiction to make a child-custody
         determination under the provisions of G.S.
         50A-201, 50A-203, or 50A-204. . . .

    Although characterized in the statute as a finding, the

determination that jurisdiction exists is a conclusion of law:

         “Matters of judgment are not factual; they
         are conclusory and based ultimately on
         various factual considerations. Facts are
         things in space and time that can be
                                         -6-
            objectively ascertained by one or more of
            the   five   senses    or by   mathematical
            calculation. Facts, in turn, provide the
            bases for conclusions.”

In re M.N.C., 176 N.C. App. 114, 121-22, 625 S.E.2d 627, 632

(2006) (quoting State ex rel. Utilities Comm. v. Public Staff,

322 N.C. 689, 693, 370 S.E.2d 567, 570 (1988) (internal citation

omitted). “Whether a trial court has subject-matter jurisdiction

is a question of law, reviewed de novo on appeal.” McKoy v.

McKoy, 202 N.C. App. 509, 511, 689 S.E.2d 590, 592 (2010).

     N.C.    Gen.    Stat.    §   50A-201(a)(1)     authorizes      a     court   to

exercise    jurisdiction      over   a    child   custody   determination          if

North Carolina “is the home state of the child on the date of

the commencement of the proceeding[.]” Although this Court has

recognized that findings of fact related to a trial court’s

jurisdiction under N.C. Gen. Stat. § 50A–201(a)(1) “would be the

better     practice,”       the   statute      “states    only     that    certain

circumstances must exist, not that the court specifically make

findings to that effect[.]” In re T.J.D.W., J.J.W., 182 N.C.

App. 394, 397, 642 S.E.2d 471, 473-74 (2007). Therefore, where a

trial    court’s    order    terminating       parental   rights    asserts       its

jurisdiction and the evidence supports its determination as to

the statutory requirements for jurisdiction, “the trial court

properly    exercise[s]       subject    matter    jurisdiction      over    th[e]

case.”    Id. at 397, 642 S.E.2d at 473–74.
                                      -7-
                                  B. Analysis

       In this case, the uncontradicted evidence establishes that

the children lived in North Carolina for their entire lives,

that   DSS   was   the   petitioner   in     the   termination     of     parental

rights case, and that when the petitions were filed the children

had been in the legal custody of DSS since January 2012. Mother

does not challenge these facts, or dispute that they establish

the    trial   court’s     subject     matter       jurisdiction        over    the

termination    proceeding,    pursuant       to    N.C.    Gen.   Stat.    §   50A-

201(a)(1) and N.C. Gen. Stat. § 7B-1101. Rather than challenging

the    existence   of    jurisdiction,       mother       challenges    only    the

sufficiency of the trial court’s findings on this issue. Mother

asserts that the trial court relied exclusively on the parties’

stipulation that subject matter jurisdiction existed and made no

findings supporting its exercise of jurisdiction. We disagree.

       In its termination order the trial court, found in relevant

part, that:

                                     . . .

             9(b). That the Petitioner is [DSS.] . . .
             That the minor children who are the subject
             of the petitions are in the legal and
             physical custody of the petitioner.

                                     . . .

             10. That the minor children were taken into
             custody by [DSS] on January 25, 2012
             pursuant to a non-secure custody order on
                                             -8-
              allegations of neglect and dependency. The
              children    were     adjudicated   neglected
              juveniles on March 13, 2012. . . .

Based on these and other findings, the trial court concluded “as

a   matter    of    law”    that     “the    Court   has   jurisdiction     over   the

parties      and    the    subject    matter[.]”     The   trial    court   properly

exercised jurisdiction over the termination proceeding, and its

exercise of jurisdiction was supported by its findings of fact.

      In urging us to reach a contrary conclusion, mother asserts

that the trial court was required to make “specific findings”

which she contends are missing from the order. However, mother

does not identify the missing findings or direct our attention

to any requirement for exercise of jurisdiction that is not

addressed      in    the     court’s        order.   Mother   also    directs      our

attention to several cases that presented a substantive issue

regarding      the        trial    court’s     subject     matter    jurisdiction,

requiring the court to make findings of fact resolving disputed

questions of fact. None of the cases cited by mother hold that,

where the trial court asserts jurisdiction, its order finds that

the DSS is the petitioner and has custody of the minor children,

and the facts establishing jurisdiction are not in dispute, a

termination of parental rights order is nonetheless “null and

void” without other unspecified findings. In this case, there
                                       -9-
was   ample    evidence      to   support       the        court’s     assertion    of

jurisdiction.

      This argument is without merit.

                              III. Father’s Appeal

      Father’s sole argument on appeal is that the trial court

abused its discretion when it determined that it was in the best

interest of the children to terminate his parental rights.                           We

are not persuaded.

                              A. Standard of Review

      Once    statutory      grounds       for        termination          have    been

established, the trial court is required to “determine whether

terminating    the    parent’s    rights        is    in    the    juvenile’s      best

interest.”     N.C.   Gen.    Stat.    §     7B-1110(a).          When     determining

whether it is in the juvenile’s best interest to terminate the

parent’s rights, the statute requires                the court to make written

findings regarding:

             (1) The age of the juvenile.

             (2) The likelihood            of    adoption         of     the
             juvenile.

             (3) Whether the termination of parental
             rights will aid in the accomplishment of the
             permanent plan for the juvenile.

             (4) The bond between the juvenile and the
             parent.
                                           -10-
              (5) The quality of the relationship between
              the juvenile and the proposed adoptive
              parent[.]

              (6) Any relevant consideration.

      “We review the trial court’s decision to terminate parental

rights for abuse of discretion.” In re Anderson, 151 N.C. App.

94, 98, 564 S.E.2d 599, 602 (2002) (citation omitted). The trial

court is “subject to reversal for abuse of discretion only upon

a   showing    .   .   .   that    the    challenged      actions     are   manifestly

unsupported by reason.” Clark v. Clark, 301 N.C. 123, 129, 271

S.E.2d 58, 63 (1980).

                                          B. Analysis

      Father acknowledges that the trial court made appropriate

findings regarding the ages of the children, the likelihood of

adoption,      whether       termination          of    parental      rights       would

facilitate       achievement       of    the   permanent      plan,   and    the   bond

between    the     children       and    the   proposed    adoptive     parents.      He

contends, however, that the trial court failed to give adequate

consideration to his bond with the children and his efforts to

comply with his case plan.

      In support of its conclusion that it was in the children’s

best interest to terminate father’s parental rights, the trial

court     incorporated      its     findings       in   the    adjudication        order
                              -11-
finding grounds for termination. These findings, unchallenged

and thus binding on appeal, include the following:

                              . . .

         10. That the minor children were taken into
         custody by [DSS] on       January 25, 2012
         pursuant to a non-secure custody order on
         allegations of neglect and dependency. The
         children    were     adjudicated   neglected
         juveniles on March 13, 2012. . . .

         11. The parents entered into an out of home
         family services agreement on February 20,
         2012[.] . . . The case plan required [father
         and mother to] . . . submit to random drug
         screens . . . allow inspection of the home
         by DSS . . . [and] maintain their home in a
         clean and sanitary manner[.] . . .

                              . . .

         14. On March 26, 2012 . . . the parents’
         home [was] found to be in disarray and
         unclean. The conditions were unsanitary[.] .
         . .

                              . . .

         16. . . . [T]hroughout the course of [DSS’s]
         involvement there remained many issues with
         regard to cleanliness including roaches,
         flies and dirty dishes on every flat
         surface, [and] debris on floors[.] . . .

         17. On several occasions, [DSS] was denied
         access to inspect the home to ascertain if
         it was being kept clean and safe for the
         children. The parents did not contact [DSS]
         to have them inspect the home during the
         pendency of this action between April 9,
         2012 and April 15, 2013.

                              . . .
                    -12-
19. On September 24, 2012, [a DSS employee
inspected mother and father’s home and]
noted the presence of pests, a lack of
cleanliness of walls and carpets, debris in
the yard, dirty dishes, and dirty laundry. .
. .

                    . . .

21. . . . [H]omes in which the parents lived
prior to the filing of the petition each
presented with an infestation of bugs. . . .

                    . . .

25. The parents did not demonstrate an
ability to maintain their homes in a
sanitary fashion, even after intensive in-
home services were provided.

                    . . .

34. [Father] stated that he did not have
time to help clean the house as he was
always working, “daylight to dark.” . . .

                    . . .

36.   [Father]  understood   the   terms   and
conditions of the case plan. . . .

37. [Father] had anger issues due to the
fact that he was working all day and had to
clean the house as well.

                    . . .

39. [Father and mother] separated from each
other on February 16, 2013. . . . [Father]
began to live in a camper for several months
that he acknowledged was not appropriate for
the minor children. . . .

40. Neither [father nor mother] paid any
monies to [DSS] for the benefit of the minor
children  prior   to   the  filing  of   the
                               -13-
         petitions to terminate parental rights. . .
         .

                              . . .

         44. A review hearing was held on July 17,
         2012 . . . [at which the] court found that
         [mother and father] had not enrolled in
         parenting classes . . . had denied [DSS]
         entry   into their home for inspection and
         had not been compliant with drug screen
         requests. . . .

    In its disposition order, the trial court made additional

findings, including the following:

                              . . .

         3. . . . The permanent plan to secure a
         safe, stable home for the children within a
         reasonable period of time is adoption and
         that has been the plan since the Court held
         a permanency planning review hearing on
         March 14, 2013. In order to achieve the
         permanent plan, termination of parental
         rights must be accomplished.

         4. . . . The children have been in foster
         care since [March 2012.] . . .

         5. The      parents have not been actively
         involved    in their daily care since March
         2012 due     to their failure to comply with
         case plan   goals and objectives.

                                . . . .

         11. . . . [Father] has not called to arrange
         for a home inspection.

         12. . . .    [Father] has not demonstrated an
         ability to   maintain a safe, clean home . . .
         during the    Department’s involvement between
         March 2012   and April 2013.
                                   -14-
           13. The children have been in an “at-risk”
           adoptive placement since May 10, 2013. . . .

           14. The children, ages four, six and seven,
           are bonded to each other and get along well
           together, are in the same home, a two parent
           household, where the foster parents have
           been able to insure that the children attend
           all of their medical appointments, obtained
           a mental health assessment, secured speech
           services for [S.B.O.], and participate in a
           number of activities including trips to the
           zoo, fine art events and sporting events.
           They are doing well in school[.]

           15. The children and the foster parents
           display reciprocal affection for each other.
           . . .

                                    . . . .

           19. The children are being properly cared
           for and all of their needs are being
           addressed and met in the foster home.

           20. The foster parents are financially in a
           position to provide for the children.

                                    . . . .

           23. It is necessary     in order to promote the
           healthy and orderly      physical and emotional
           well being of the       minor children that a
           permanent plan for      their care be made at
           this time.

Father does not challenge the above findings of fact, and they

are binding on appeal. Koufman v. Koufman, 330 N.C. 93, 97, 408

S.E.2d   729,   731   (1991).   Father    argues   that   the   trial   court

failed to give adequate consideration to evidence of the bond

between him and the children and his efforts to comply with the
                                     -15-
case   plan.   The   court   did    not   ignore      evidence    favorable    to

father, as demonstrated by its findings that:

                                    . . .

             4. . . . The children know their parents and
             the visits went well.

                                      . . . .

             9. . . . [Father] began to participate in
             therapy . . . on February 19, 2013. It was
             recommended that he participate in treatment
             two times a month. . . . Since August he has
             attended   one   session   per   month.  His
             therapist believes that he is actively
             engaged in treatment sessions[.]

             10. [Father] secured a vehicle on February
             12, 2013 and showed evidence of valid
             insurance[.]

             11. [Father] executed a lease agreement
             dated October 1, 2013 for a mobile home with
             three bedrooms and two baths.

             12. [Father] is working forty-seven hours a
             week, but represents that he has flexibility
             with his employment to provide for the needs
             of his children on a daily basis. . . .

                                      . . . .

             16. [K.J.O.] has inquired with regard to how
             her father is doing.

       The   trial   court      weighed   the    evidence        and   used   its

discretion     to    conclude     that,     despite    some      findings     that

reflected positively on father, he still had not demonstrated he

could “maintain a safe, clean home” for the children. The court

therefore determined it was in the children’s best interest that
                                           -16-
father’s parental rights be terminated so they could be adopted

by a family who would best be able to provide them with a “safe,

stable      home[.]”     Given       the    substantial     findings      of     fact

supporting the trial court’s conclusion, we cannot agree that

the trial court’s best interest determination was “manifestly

unsupported by reason.” In re A.R.H.B., 186 N.C. App. 211, 218,

651 S.E.2d 247, 253 (2007).

      The     court    did     not   err     in   its   findings   of    fact     and

conclusions of law pertaining to subject matter jurisdiction and

did not abuse its discretion in concluding that it was in the

children’s best interest to terminate father’s parental rights.

We   affirm    the     trial    court’s      orders     terminating     mother    and

father’s parental rights.

      AFFIRMED.

      Judges McGEE and ERVIN concur.

      Report per Rule 30(e).